Title: [Diary entry: 1 March 1760]
From: Washington, George
To: 

Saturday Mar. 1–1760. Finishd Bottling 91 dozn. Cyder. The wind for the first part was at No. West & very cold, but shifting Easterly & then to So. it grew something warmer but continued Cloudy. The Ground being hard froze stopd my Plows this day also—and employd all hands in running the dividing fence of my Pastures. Traversd the Fields in the Lower Pasture again & set a Course from the head of the drain that Runs into my Meadow  which leaves in the Tobo. House Field  and in the other . Also found the contents of my Meadow to be  and that the Pocoson at Cotton patch measurd . Note. The Ground cleard this year measures  and the fallow Ground is only . The Marsh and Pocoson at the Creek point contains .